[MAY TERM, 1804.]An order of removal, made by justices in another state, and unappealed from, is conclusive evidence against the township to which the pauper was reipoved.An order of the Sessions of Essex, confirming an order of two justices, removing a pauper from Westfield to Elizabeth, was brought up by certiorari, and the order of the Sessions reversed, and that of the justices quashed, because the Sessions refused to admit evidence of an order made by two justices of the county of Richmond, in the state of New York, removing the pauper to Westfield, and which remained unappealed from by Westfield. The court saying, that it was universally held, both before and since the revolution, that an order of removal from one of the neighboring states, unappealed from, was conclusive evidence against the township to which the pauper was removed.